EXHIBIT F
 1

 2

 3

 4

 5

 6
                   IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 7                          IN AND FOR THE COUNTY OF KING

 8
      HARBOUR HOMES, LLC, a Washington               No. No. 19-2-06024-7 SEA
 9    limited liability company,
                                                     DEFENDANT NEVADA CAPITAL
10                     Plaintiff,                    INSURANCE COMPANY’S NOTICE OF
                                                     APPEARANCE
11                         v.

12    NEVADA CAPITAL INSURANCE
      COMPANY, a Nevada insurance company,
13
                      Defendant.
14

15   TO:           The Clerk of the Court;

16   AND TO:       Plaintiff, and their Counsel of Record.

17          PLEASE TAKE NOTICE that the undersigned hereby appears on behalf of Defendant

18   Nevada Capital Insurance Company in this action without waiving the questions of:

19             1. Lack of jurisdiction over the subject matter;

20             2. Lack of jurisdiction over the person;

21             3. Improper venue;

22             4. Insufficiency of process;

23             5. Insufficiency of service of process;

24
     NOTICE OF APPEARANCE – 1                                         LETHER & ASSOCIATES PLLC
25                                                                1848 WESTLAKE AVENUE N, SUITE 100
     No. 19-2-06024-7 SEA
                                                                           SEATTLE, WA 98109
                                                                   P: (206) 467-5444 F: (206) 467-5544
 1              6. Failure to state a claim upon which relief may be granted;

 2              7. Failure to join a party under Rule 19;

 3              8. Failure to bring an action within the time limited by law;

 4              9. Improper Joinder;

 5              10. Failure to name the proper insuring entity.

 6          By filing this Notice of Appearance, Nevada Capital Insurance Company reserves all

 7   rights, including as to any issue of jurisdiction, venue, and/or joinder.

 8          You are hereby directed to serve all future pleadings or papers, excepting process, upon

 9   the undersigned attorneys, at the address stated below.

10
            DATED this 15th day of March, 2019.
11

12                                                     LETHER & ASSOCIATES, PLLC

13
                                                      s/ Thomas Lether____________
14                                                    Thomas Lether, WSBA No. 18089
                                                      Eric J. Neal, WSBA No. 31863
15                                                    1848 Westlake Avenue N, Suite 100
                                                      Seattle, WA 98109
16                                                    P: (206) 467-5444/F: (206) 467-5544
                                                      tlether@letherlaw.com
                                                      eneal@letherlaw.com
17                                                    Counsel for Defendant Nevada Capital
                                                      Insurance Company
18

19

20

21

22

23

24
     NOTICE OF APPEARANCE – 2                                           LETHER & ASSOCIATES PLLC
25                                                                  1848 WESTLAKE AVENUE N, SUITE 100
     No. 19-2-06024-7 SEA
                                                                             SEATTLE, WA 98109
                                                                     P: (206) 467-5444 F: (206) 467-5544
 1                                  CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies under the penalty of perjury under the laws of the

 3   State of Washington that on this date I caused to be served in the manner noted below a true

 4   and correct copy of the foregoing on the parties mentioned below as indicated:

 5          Tristan Swanson
            Ashbaugh Beal
 6          4400 Columbia Center
            701 Fifth Avenue
 7          Seattle, WA 98104
            206-386-5900
 8          tswanson@ashbaughbeal.com
            Counsel for Harbour Homes, LLC
 9

10
     By:        ☒ First Class Mail            ☒ E-mail                   ☐ Legal Messenger
11
            Dated this 15th day of March, 2019 at Seattle, Washington.
12

13                                                       s/ Lina Wiese_________ ______
                                                         Lina Wiese | Paralegal
14

15

16

17

18

19

20

21

22

23

24
     NOTICE OF APPEARANCE – 3                                        LETHER & ASSOCIATES PLLC
25                                                               1848 WESTLAKE AVENUE N, SUITE 100
     No. 19-2-06024-7 SEA
                                                                          SEATTLE, WA 98109
                                                                  P: (206) 467-5444 F: (206) 467-5544
